DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claims, as amended, recite:
providing the one or more user-item attribute vectors as input to a machine learning module configured to perform user-item relevance scoring …, generates … a user-time relevance score based at least in part on the one or more user-item attribute vectors: and 
update the machine learning model based at least in part on one or more features for the
ranked list of the set of items associated with the request transmitted to the consumer device.

Applicant’s specification discloses as follows:
[0063] FIG. 5 illustrates an exemplary process 500 for generating, by a feature service (e.g., feature service 222 as referenced in FIG. 2), user-item attribute vectors for user-item similarity scoring within embodiments of a universal relevance services framework (e.g., system 100 as referenced in FIGS. 1-3). Process 500 is illustrated for clarity and not for limitation of the invention.
[0064] In embodiments, for a given user's profile, a scoring function is run to produce a user-deal relevance score. The user-deal relevance score is often based on a conversion rate estimate (i.e., the probability that the user is going to make a purchase, adjusted by deal price and margin). Thus, the scoring function calculates the user-deal relevance score based on expected revenue. In some embodiments of a universal relevance services framework (e.g., system 100 with reference to FIG. 1), the scoring function is executed in the distributed search cluster 120 (for example in scoring plugin 300 with reference to FIG. 3).
[0065] FIG. 6 illustrates an exemplary process 600 for combining an attribute graph 400 with historical interactions to generate user-item vectors, which will then be used to compute a user-item relevance score. Ranking of items for a user in terms of their relevance can be based in part on their respective user-item relevance scores. Process 600 is illustrated for clarity and not for limitation of the invention.
[0066] In embodiments, the user-deal relevance score is based on the following features: Odds (past performance data (historical conversion) computed from jointed user and deal attributes); DDO (past deal performance, based on mapping an individual deal's performance data to all users similar to the given user); Similarity (a computation of the likelihood that the given user's preference is similar to the given deal); Freshness (a possible penalty based on whether this particular deal has been exposed previously to the particular user); and Purchase Backoff (similar to freshness, but instead a possible penalty if the given user has purchased the particular deal recently).

[0093] In embodiments, Odds and DDO both are purchase rate estimates that are generated from historical data (e.g., clicks). In some embodiments, clicks may be transformed to equivalent “purchases” by finding an average clicks to purchases ratio from historical data. Alternatively, in some embodiments, a non-linear transform may be used:
Equivalent purchases=clicks/(0.5*clicks/purchases+0.5*average_click_to_purchase_rate) [0094] Where clicks and purchases are # of historical clicks and purchases for a given deal, and average_click_to_purchase_rate is the average rate using all deals

[0095] In some cases, there is insufficient data in the user and/or deal space to enable DDO and/or Odds calculation. In the case of Odds, in some embodiments, the data may need to 
[0096] <distance<=4 miles, Food&Drink, Female, 200-400$>
[0097] After rolling up, the prior distribution data may be found in
[0098] <distance<=4 miles, Food&Drink, Female>
[0099] There may be a variety of ways to roll up data. For example, an alternative rollup may be
[0100] <distance<=4 miles, Food&Drink, 200-400$>
[0101] In some embodiments, there is a rolling up order that is to follow the structure of an Odds tree. In this example, the Odds tree structure is:
[0102] distance ->deal's categories ->user gender ->deal price

[0103] In some embodiments, an Odds tree structure may be determined using machine learning (a decision tree approach). Instead of using the output of the decision tree, historical data are used to populate each tree node.

[0108] FIG. 14 illustrates an exemplary process 1400 for calculating user-deal relevance scores using similarity calculations and machine learning models. Process 1400 is illustrated for clarity and not for limitation of the invention. In various embodiments, user-relevance scoring can be based on machine learning models (e.g., supervised learning models that are derived using training data) that are used alone or in combination with various linear models, as previously described.
 
As indicated above, the attribute vectors is generated for user-item similarity scoring. The user-deal relevance scores is calculated using similarity calculation and machine learning models. The feature service generates user-item attribute vectors for user-item similarity scoring. Further, the specification discloses that the Odds tree structure may be determined using machine learning.   
The specification however, does not disclose the user-item attribute is provided as input to the machine learning to perform the user-item relevance scoring. Further, the specification does not disclose updating the machine learning model based on feature for the ranking list. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 46-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10459927 in view of Wang (US 2007/0203940 A1). Claim 1 of patent 10,459,927, does not including a machine learning to generate the relevance score using attribute vector. However, Wang teaches the use of machine learning to generate a score using feature vectors. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate a machine learning to generate the score in order to automate and improve the outcome. 
16/704,948
10459927
Claim 46:
 A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to:




























receive, via a relevance service application programming interface (API), a relevance search request from a relevance API client of a consumer device associated with a particular consumer, wherein the relevance search request is associated with a product-specific search for one or more products currently available to the particular consumer;


generate a distributed search query based on the relevance search request, wherein the distributed search query comprises at least one document that describes attributes of the product-specific search;





generate one or more user-item attribute vectors based at least in part on a user-item attribute graph, the user-item attribute graph describing user-item relationships between one or more personal attributes of the particular consumer and one or more product attributes for a product of the one or more products:

generate, for each item of a set of items that satisfies search query terms associated with the relevance search request a user-item relevance score based at least in part on the one or more user-item attribute vectors:

execute the distributed search query based on the user-item relevance score for each item of 



generate generating a ranked list of the set of items based on respective user-item relevance scores; 

provide the ranked list of the set of items to the relevance service API; and 

transmit, via the relevance service API and to the consumer device, a response to the relevance search request, the response comprising the ranked list of the set of items based

1. A universal relevance service framework system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to provide a relevance service comprising: 
a relevance application layer, configured to provide a relevance service application programming interface (API), wherein the relevance application layer includes at least one aggregator node that is operable to execute a portion of one or more relevance service processing algorithms associated with the relevance service, and wherein the at least one aggregator node is configured to include at least one plugin; and 
a distributed search cluster, configured to be implemented on a plurality of distributed search servers, wherein the distributed search cluster includes a plurality of distributed search nodes, and wherein each distributed 
receiving, by the relevance service API, a relevance search request from a relevance API client associated with a consumer device associated with a particular consumer, wherein the relevance search request is a search query that was generated on behalf of the particular consumer for one or more products that are currently available to the particular consumer; 
generating, by the relevance application layer, a distributed search query based on the search request, wherein the distributed search query includes at least one document describing attributes of a product-specific search; executing, by the distributed search cluster, the distributed search query, wherein executing the distributed search query comprises: 
retrieving, using at least one search index, data describing a set of items that satisfy distributed search query terms; 
calculating a user-item relevance score associated with each item of the set of items based on one or more user-item attribute vectors, the one or more user-item attribute vectors generated based on a combination of a user-item attribute graph and historical data, wherein the user-item attribute graph describing user-item relationships between one or more personal attributes of the particular consumer and one or more product attributes for a product of the one or more products, and wherein the historical data describing interactions of a personal attribute space comprising the one or more personal 
ranking the set of items based on their respective user-item relevance scores; 
providing to the relevance service API a top-ranked ordered list of the set of items; and 
transmitting, by the relevance service API and to the consumer device, a response to the relevance search request, wherein the response includes the top-ranked ordered list of the set of items.



    
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 46-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to utilizing of machine-learning attribution models to generate accurate attribution for a touchpoint. 
Claims 46-65 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 

Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 46, 55 and 62, recite receiving a search query, generating a distributed search query, generating attribute vector, providing attribute vector, training machine,  generating score, executing the distributed search query, generating a ranked list and transmitting the ranked list.
The limitation of receiving, generating, executing (searching) ranking and transmitting (searching for relevant products based on attributes) in order to identify and present products to user, which is a method of commercial interaction (including advertising, marketing or sales activity or behaviors) covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a computer including a machine learning model, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (providing a ranked list of relevant item). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of computer. However, the elements including the machine learning model are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see applicant’s specification [0045]- Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-49, 51-59 and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2008/0033910 A1) in view of Kimmerling (US 2015/00142787 A1) and further in view of Sun et al. (US20070255689 A1).

Claims 46, 61:
Richards teaches receive, via a relevance service application programming interface (API), a relevance search request from a relevance API client of a consumer device associated with a particular consumer, wherein the relevance search request is associated with a product-search associated with products) (see [0038]-[0041]);
generate a distributed search query based on the relevance search request, wherein the distributed search query comprises at least one document that describes attributes of the product-specific search and executing the distributed search query based on a user-item relevance score for each item of a set of items that satisfy search query terms associated with the relevance search request (distributed search system comprising of nodes) (see [0037]-[0041], [0058]);
generating a ranked list of the set of items based on respective user-item relevance scores; and transmit, to the consumer device, a response to the relevance search request, the response comprising a ranked list of the set of items based on respective user-item relevance scores (resulted can be ranked based on variety of relevance or sorting criteria or combination )(see [0042]). 
Richards teaches the results can be ranked by variety of relevance or sorting criteria (see [0042]), but failed to teach generating the score based on attribute vector. 
Kimmerling teaches refining search result by item attributes and user attribute (user-item attribute) and calculating item relevance based on user-item score (relationship between personal attribute and product attributes of user characteristic information, item information, event information etc., and item relevance priority (priority assigned to each of the items) for generating recommendations of items (see [0022]-[0028], [0057]-[0059]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Kimmerling score based on user attribute and item attribute in Richards’s relevance system in order to provide a list items that most closely match what the user is looking for. Sun teaches providing user-time attribute vectors as input to a machine learning model (a click score function trained 
Claims 47, 62:
Richards teaches determine a subset of the ranked list of the set of items, wherein the response comprises the subset of the ranked list of the set of items (items with highest listing performance scores will be displayed at the top of a list search results on the first page (see [0013]-[0015]).
Claim 48:
Richards teaches employing at least one aggregator node that is operable to execute at least a portion of one or more relevance service processing algorithms associated with the relevance search request (aggregating results from many nodes) (see [0023]).
Claims 49, 64:
	Richards teaches retrieving, using at least one search index, data that describes the set of items that satisfy the search query terms (see [0023]-[0028]).
Claims 51, 52:
Richards teaches executing a distributed search query that comprises a payload associated with at least two different product-specific searches; and select, for each product of the one or more products, a product-specific model that is associated the product; select the product-specific model based on a custom selection plugin associated with the product (see [0018], [0031-[0041]).

Richards teaches receive, via a relevance service application programming interface (API), a relevance search request from a relevance API client of a consumer device associated with a particular consumer, wherein the relevance search request is associated with a product-specific search for one or more products currently available to the particular consumer (search associated with products) (see [0038];
generate a distributed search query based on the relevance search request, wherein the distributed search query comprises at least one document that describes attributes of the product-specific search and executing the distributed search query based on a user-item relevance score for each item of a set of items that satisfy search query terms associated with the relevance search request (distributed search system comprising of nodes) (see [0037]-[0041], [0058]);
transmit, to the consumer device, a response to the relevance search request, the response comprising a ranked list of the set of items based on respective user-item relevance scores (resulted can be ranked based on variety of relevance or sorting criteria or combination )(see [0042]). 
Richards teaches the results can be ranked by variety of relevance or sorting criteria (see [0042]), but failed to teach generating the score based on attribute vector. 
Kimmerling teaches refining search result by item attributes and user attribute (user-item attribute) and calculating item relevance based on user-item score (relationship between personal attribute and product attributes of user characteristic information, item information, event information etc., and item relevance priority (priority assigned to each of the items) for generating recommendations of items (see [0022]-[0028], [0057]-[0059]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Kimmerling 


Claim 56:
Richards teaches determine a subset of the ranked list of the set of items, wherein the response comprises the subset of the ranked list of the set of items (items with highest listing performance scores will be displayed at the top of a list search results on the first page (see [0013]-[0015]).
Claim 57:
	Richards teaches retrieving, using at least one search index, data that describes the set of items that satisfy the search query terms (see [0023]-[0028]).
Claims 58, 59:
Richards teaches executing a distributed search query that comprises a payload associated with at least two different product-specific searches; and select, for each product of the one or more products, a product-specific model that is associated the product; select the product-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50, 60 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Kimmerling and further in view of Rehman et al. (US 2011/0078049 A1).
Claims 50, 60, 65:
Richards teaches generating list ranked by a variety of relevance (see [0042]). Richards failed to teach generating one or more user-item attribute vectors based on a combination of the user-item attribute graph and historical data, wherein the historical data describes interactions of a personal attribute space comprising the one or more personal attributes and a product space comprising each product attribute of the one or more product attributes for the product of the one or more products. Rehman teaches generating one or more user-item attribute vectors based on a combination of the user-item attribute graph and historical data, wherein the historical data describes interactions of a personal attribute space comprising the one or more personal attributes and a product space comprising each product attribute of the one or more product attributes for the product of the one or more products (performing analysis of item listing and associated performance data including attribute data for the item listing) (see [0015) (including receiving and storing historical data, representing user-initiated activities and/or events detected, … one or more modules for receiving and analyzing historical data to generate relevance data used to measure the likelihood that the item will result in a transaction) (see [0018]-[0024]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Rehman’s generation of user-item attribute and historical data in Richards distributed search query in order to increase the likelihood of user purchasing the product by providing the most relevant items. 
Claim 53:
   Rehman teaches wherein the one or more products comprise one or more promotion offerings (see [0018]-[0020].
Claim 54:
   Richards teaches wherein the distributed search query comprises one or more search terms. Rehman teaches search term that describe at least one promotion attribute associated with the one or more products and at least one customer attribute associated with the particular consumer (see [0018]-[0024]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 46-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection under 101, the machine learning model is applied to perform the step of generating a relevance score (abstract idea) using an input, i.e. nothing but a series of mathematical algorithms based on an input and providing result of those algorithms.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688